Title: To Thomas Jefferson from Albert Gallatin, [8 October 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Friday morning [8 Oct. 1802]
          
          I return D’oyley’s letters: these connected with that I received in June or July last & communicated to you, leave it doubtful whether he is actuated by personal motives or a sense of the general republican interest. His observations on the conduct of the Bank of the United States at Charleston, corroborated by the several applications of the Banks of Pennsylvania & Baltimore deserve consideration.
          If you have any means of obtaining, through Mr Sibbald, further information, not in relation to Claud Thompson’s intemperance, but concerning the fitness of the person proposed as his successor by Gen. Jackson, it might be useful; and, for that purpose, I will suspend applying to the Dept. of State for a commission in that case, till next week—
          Before I transmit an official communication on the subject of the piers in Delaware, I will state that the repairs of all the existing piers have been contracted for and are nearly completed—that the chamber of commerce & other persons interested in the subject at Philadelphia have now recommended that the money which may be spared should be applied in the first instance to the improvement of Reedy Island or Fort Penn harbour, that ten thousand dollars should be left for New castle, & that they would trust future appropriations if any can be obtained (which, by the bye is not probable) for the piers at Marcus hook, Mud Island & Gloucester point. You will perceive that, by that proposition, the points which they give up are all in Pennsylvania, and that the places which they recommend are all in Delaware. The gentlemen from New castle state the expence there at about 15,000 dollars, of which 3000 have been supplied by a state lottery, leaving 12,000 dollars to be provided for by the public funds. The result of the plan which I feel inclined to recommend is
           
            
              For all repairs—already contracted for
              
               6,361.20
            
            
              New piers at Reedy Island alias Fort Penn, the lowest harbour in Delaware
              }
              11,638.80
            
            
              Piers at New castle
              
              12,000.—
            
            
              Total appropn.
              
              30,000.—
            
          
          I enclose for your perusal the papers lately received which you may compare with my former report. I will want them again, in order to make a formal report to you, but wish, previously, to know your opinion. As to Wilmington, it has never been thought of; the choice would, if that place shall be taken into consideration, between it & New castle: but it has already a natural harbour, in Christina Creek, secure from the river ice; and any improvements there would go to an actual improvement of a particular harbour & not to the erection of piers against ice; to which must be added that it wants that depth of water, which, on account of the public ships, is the great argument in favor of New castle.
          Respectfully Your obedt. Servt.
          
            Albert Gallatin
          
         